DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valliappan et al. (U.S. Patent Application Publication No. 2008/0082896 A1), hereinafter referred to as Valliappan.

Regarding claim 1, Valliappan discloses: A transmission interface (transceiver 110) that is burst-error tolerant, the transmission interface comprising:
a transmitter (transmitter 120) configured to sequentially provide bits of a forward error correction (FEC) encoded transmission block to a physical transmission line (Paragraph [0023]: “FEC (forward error correction) encoder 124 may, for example, convert 66 bit code words into 65 bit code words by converting the two synchronization bits into one transcode bit for each 66 bit code word. A group of 32 of the 65 bit code words form a 2080 bit data word, for example. FEC encoder 124 may generate (or determine) a CRC (cyclic redundancy check) over the 2080 bit data word using a fire code (or shortened fire code). The 32 bit CRC may be appended to the 2080 bit data word to provide a 2112 bit data block (or FEC block), according to an example embodiment. Other size blocks, and other types of FEC encoding may be performed.”
Paragraph [0024]: “Analog transmit block 126 may then transmit the bits, e.g., as symbols, via a communications media, such as a wireless channel, copper, optical, or other media. An antenna (not shown) may be coupled to the analog transmit block 126, e.g., for transmission over a wireless media, for a wireless embodiment.”
The Examiner finds the transmitter 120 comprising a FEC (forward error correction) encoder 124 to convert 66 bit code words into 65 bit code words, then transfer the encoded FEC bits into analog transmit block 126 for transmission across a communications media, such as a copper, as disclosed in Valliappan teaches the claimed “transmitter configured to sequentially provide bits of a forward error correction (FEC) encoded transmission block to a physical transmission”.); and
a receiver (receiver 130) configured to:
receive transmitted bits of the FEC encoded transmission block from the physical transmission line;
detect bits of the transmitted bits that exhibit characteristics indicative of burst errors induced in the FEC encoded transmission block during transmission over the physical transmission line; and
change at least some of the detected bits (Paragraph [0025]: “Receiver 130 may receive the transmitted signal via an antenna (not shown). The analog receive DSP (digital signal processor) block 132 may process the received signals, e.g., converting received symbols into a bit stream.”
Paragraph [0026]: “FEC decoder 134 may perform FEC decoding on the received bit stream, e.g., based on 2112 bit data blocks. FEC decoder 134 may receive a data block (e.g., 2080 bit data word and 32 bit CRC), and may identify and correct errors if it can. FEC decoder 134 may pass on or output valid data, or if FEC decoder cannot correct an error in a block, it may provide an indication or flag to indicate a bad (or erroneous/uncorrectable) block, so this block may be dropped within the receiver 130. The receive PCS (physical coding sublayer) 136 may then convert the data blocks into MAC packets. These MAC packets may then be processed by higher layers at the network node. For example, upper layers may request retransmission for erroneous blocks or packets.”
Paragraph [0027]: “FIG. 2 is a block diagram illustrating a FEC decoder 134 according to an example embodiment. The received 2112 data block may be received in 32 66 bit words. The 66B-align mux may determine boundaries for the 2112 bit data block. The sync state machine 222 may receive a CRC error signal via line 219 (indicating whether the received CRC is correct or erroneous). The 66B-align mux 210 may determine the boundaries for each of the 2112 bit based on receipt of a correct CRC (based on the received CRC error signal).”
Paragraph [0029]: “An error analysis block 224 may receive the CRC error signal via line 219. Error analysis block 224 may generate or determine a correction vector, if there is an error in the received data block. The correction vector may be applied to the data block to correct an error or burst error in the data block. In an example embodiment, the data bits (e.g., 2080 data bits for the data block) may be input to a FIFO/RAM 216, and then output to an XOR circuit 218, where the correction vector may be applied via line 225 and XORed with the data block to correct a burst error in the data block. Insert synch bits block 220 may typically then insert the synch (or synchronization) bits for each 65 bit data word, e.g., by replacing the transcode bit for each block with two synch bits.”
Paragraph [0049]: “In an example embodiment, a correction vector adjustment block 326 may receive several inputs, including the burst error pattern b16, and the actual location N(10:0) of the burst error. The correction vector adjustment block 326 may generate a correction vector based on the burst error pattern b16 and the actual location N of the burst error. For example, the correction vector may be determined or provided by shifting the burst error pattern b16 an amount based on the actual location N of the burst error. In an example embodiment, the burst error pattern b16 may be shifted a number of bits equal to the actual location N (or location of first bit in burst error). This will allow the correction vector to properly align with the burst error in the data block when the correction vector is applied to the data block.”
Paragraph [0050]: “The correction vector may be output by correction vector adjustment block 326 onto line 225, and may be applied to the data block to correct the burst error in the data block. For example, as shown in FIG. 2, the correction vector may be XORed (Exclusive OR operation) with the data block by XOR circuit 218. The 1s in the correction vector (indicating bad or incorrect bits to be corrected) will cause the corresponding bits in the data block to flip or change state (from 1 or 0, or 0 to 1), thereby correcting these bits in the data block, for example, based on the operation of XOR circuit 218.”
The Examiner finds the receiver 130 receiving the FEC encoded transmission block over the communications media (i.e., the copper media), then identifying burst errors in the received data block, and performing error correction by applying a correction vector to the data block to correct a burst error in the data block as disclosed in Valliappan teaches the claimed “receiver configured to: receive transmitted bits of the FEC encoded transmission block from the physical transmission line; detect bits of the transmitted bits that exhibit characteristics indicative of burst errors induced in the FEC encoded transmission block during transmission over the physical transmission line; and change at least some of the detected bits”. Specifically, the Examiner finds the 1s in the correction vector (indicating bad or incorrect bits to be corrected) that cause the corresponding bits in the data block to flip or change state (from 1 or 0, or 0 to 1), thereby correcting these bits in the data block as disclosed in Valliappan teaches the claimed “change at least some of the detected bits.”).

Regarding claim 2, Valliappan discloses: The transmission interface of claim 1, wherein the receiver comprises a burst error decoder (FEC decoder 134), wherein the burst error decoder is configured to test correction patterns for correcting errors in contiguous bits of the received transmitted bits of the FEC encoded transmission block (Paragraph [0039]: “A pattern match block 316 may receive the first error pattern syndrome r21 as an input. Pattern match 316 may evaluate the 21 bit syndrome to select a burst error pattern b16 (15:0) within the first error pattern syndrome r21 that matches one of two (or more) classes of correctable errors. Pattern match 316 may, for example, evaluate the different shifted locations of the first error pattern syndrome r21 in parallel, by adjusting (e.g., shifting or rotating) the first error pattern syndrome r21 to find a burst error pattern that matches one of the two correctable classes of errors. The pattern select input may, for example, identify the correctable burst error patterns to be searched and selected by pattern match block 316.”
Paragraph [0040]: “The amount (or number of times) that the first error pattern syndrome r21 is adjusted (e.g., number of bit shifts or bit rotations) to select the burst error pattern b16 may be referred to as an adjustment amount (S). Thus, the adjustment amount may be the number of bit rotations or shifts to find or select the burst error pattern b16 (in the first error pattern syndrome r21) that matches one of the two classes of correctable errors. This adjustment amount that the error pattern syndrome r21 is adjusted to select the burst error pattern b16 is output by pattern match block 316 as adjustment amount S(4:0) via line 331.”
The Examiner finds the pattern match 316 evaluating different shifted locations of the first error pattern syndrome r21 in parallel, adjusting (e.g., shifting or rotating) the first error pattern syndrome r21 to find a burst error pattern that matches one of the two correctable classes of errors, identifying the correctable burst error patterns to be searched and selected by pattern match block 316, and transferring the selected burst error pattern b16 to the correction vector adjustment block 326 to generate a correction vector, based on the burst error pattern b16 and the actual location N of the burst error, as disclosed in Valliappan teaches the claimed “wherein the burst error decoder is configured to test correction patterns for correcting errors in contiguous bits of the received transmitted bits of the FEC encoded transmission block.”).

Regarding claim 3, Valliappan discloses: The transmission interface of claim 2, wherein the receiver comprises a standard error correction circuitry configured to perform a standard error correction protocol on the received transmitted bits of the FEC encoded transmission block, and wherein the receiver is configured to select one of a result of the standard error correction circuitry and a result of the burst error decoder (Paragraph [0028]: “65B realign 212 may realign the 2112 bit data word, and may extract and output the received 32 bit CRC for the 2112 bit data block via line 217 to compute CRC block 214. The remaining 2080 data bits are then output via line 213 to compute CRC block 214 where the CRC is recalculated based on the 2080 data bits. Compute CRC 214 then compares the calculated CRC to the received CRC, e.g., using an XOR (Exclusive OR) operation between these two CRCs, and outputs a CRC error signal via line 219. The CRC error signal may, for example, have 1s for any bits that did not match between the received CRC and the calculated CRC.”
Paragraph [0029]: “An error analysis block 224 may receive the CRC error signal via line 219. Error analysis block 224 may generate or determine a correction vector, if there is an error in the received data block. The correction vector may be applied to the data block to correct an error or burst error in the data block. In an example embodiment, the data bits (e.g., 2080 data bits for the data block) may be input to a FIFO/RAM 216, and then output to an XOR circuit 218, where the correction vector may be applied via line 225 and XORed with the data block to correct a burst error in the data block. Insert synch bits block 220 may typically then insert the synch (or synchronization) bits for each 65 bit data word, e.g., by replacing the transcode bit for each block with two synch bits.”
The Examiner finds the receiver 130 obtaining an error determination result from the comparison of the calculated CRC to the received CRC and generating a correction vector from correctable burst error patterns in the error analysis block 224 as disclosed in Valliappan teaches the claimed “wherein the receiver comprises a standard error correction circuitry configured to perform a standard error correction protocol on the received transmitted bits of the FEC encoded transmission block, and wherein the receiver is configured to select one of a result of the standard error correction circuitry and a result of the burst error decoder.”).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Valliappan et al. (U.S. Patent Application Publication No. 2008/0052597 A1) shares a similar specification with the above reference (U.S. Patent Application Publication No. 2008/0082896 A1) in the prior art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112